Citation Nr: 1639873	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-42 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for congestive heart failure (CHF), claimed as coronary artery disease (CAD) and to include ischemic heart disease (IHD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as a residual of gastric bypass surgery.

4.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to November 1972.  He served in the Republic of Vietnam from January 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2009 and July 2011 by Regional Offices (ROs) of the Department of Veterans Affairs (VA).  Appellate jurisdiction presently resides with the RO in St. Petersburg, Florida.  The case was remanded for additional development in August 2015.  

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities was established in an October 2015 rating decision.  The appeal as to those matters is considered to have been fully resolved.


FINDINGS OF FACT

1.  CHF, claimed as CAD and to include IHD, was not manifest during active service, was not manifest within one year of service; and, the preponderance of the evidence fails to establish that a chronic heart disability is etiologically related to service or a service-connected disability.

2.  Hypertension was not manifest during active service, was not manifest within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

3.  GERD, to include as a residual of gastric bypass surgery, was not manifest during active service; and, the preponderance of the evidence fails to establish that a gastrointestinal disability is etiologically related to service or a service-connected disability.

4.  Erectile dysfunction was not manifest during active service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic heart disability, including CHF, CAD, and IHD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for GERD, to include as a residual of gastric bypass surgery, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).

4.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify has been met.  See VCAA correspondence dated in April 2009, August 2009, March 2010, September 2010, and July 2011.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claims.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including cardiovascular disease and hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  Certain disorders, including ischemic heart disease, if manifest to a degree of 10 percent or more for a herbicide exposed Veteran may be presumed service connected.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The term ischemic heart disease for presumptive service connection purposes does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309, Note 2.

VA has noted that the National Academy of Sciences (NAS) had reaffirmed its decision to place hypertension in "limited or suggestive evidence of an association" category.  This category of association is defined to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Accordingly, VA has determined that the available evidence does not establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection.  79 Fed. Reg. 20308-01 (Apr. 11, 2014).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Cardiovascular disease and hypertension are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable as to these matters in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has a heart disability, hypertension, GERD, and erectile dysfunction as a result of active service, including Agent Orange exposure.  An acquaintance provided a statement in support of his claims in August 2009 noting that she had known the Veteran for six or seven years and that he had experienced several bouts of congestive heart failure.  In a September 2009 statement provided in support his mother recalled his having been treated for an episode in the 1980's with symptoms including low blood pressure and that he had subsequently been treated for a heart problem.  Service treatment records are negative for complaint, treatment, or diagnosis associated with a claimed disorder.  A December 1971 separation examination revealed normal clinical evaluations of the heart, vascular system, abdomen and viscera, and genitourinary system.  A blood pressure finding of 120/96 was reported, but no diagnosis was provided and the examiner found no disqualifying defects.  VA records show service connection is established for posttraumatic stress disorder (PTSD), type II diabetes mellitus, peripheral neuropathy of the upper and lower extremities associated with type II diabetes mellitus, and cataracts associated with type II diabetes mellitus.  

Private treatment records show that in February 1999 the Veteran underwent a cardiac catheterization that was normal with normal ventricular function and coronary arteries.  A February 2005 echocardiogram revealed a technically difficulty study with probable mildly enlarged ventricle with concentric left ventricular hypertrophy.  A May 2008 report noted he had massive 200 pound weight loss following bariatric surgery and provided a diagnosis of GERD that was "[p]retty much occurred by his bypass surgery."  Records dated in June 2008 noted that the issues surrounding the Veteran's health were multifactorial and probably had not a lot to do with his exposure to Agent Orange.  It was noted he continued to smoke cigarettes heavily and had advanced chronic obstructive pulmonary disease combined with some pulmonary hypertension.  

VA treatment records include a November 2009 cardiology consultation that noted a prior echocardiogram indicated the presence of an inter-atrioseptal aneurysm, but that testing in September 2009 revealed the inter-atrial septum was intact and mildly aneurysmal.  Exercise tolerance testing in May 2009 showed no evidence of ischemia.  Cardiac examination was unremarkable.  An electrocardiogram revealed normal sinus rhythm.  

A July 2010 VA diabetes mellitus examination provided diagnoses of hypertension and erectile dysfunction, but fount they were not complications of diabetes mellitus and were not worsened or increased by diabetes mellitus.  It was noted the Veteran reported a ten year history of erectile dysfunction, that he did not have ischemic heart disease, and that cardiac catheterization and nuclear stress testing had been negative.  The examiner stated that there was some evidence of the Veteran having had CHF in the past, but that no continuous medication was required for heart disease and there was no history of treatment for hypertension.  It was further noted that his type II diabetes mellitus had its onset in 2001 and was currently stable on oral medication.  The examiner also found that the Veteran's GERD was not secondary to his diabetes mellitus and attributed the disorder to a defect in the lower esophageal sphincter.  It was noted, additionally, that he had undergone gastric bypass surgery. 

VA heart conditions examination in September 2015 found that the Veteran did not now have and that he had never been diagnosed with a heart condition.  It was noted that a review of treatment records revealed no established diagnosis of heart disease, and that while he had CHF in the past all testing in recent years was negative for CHF or IHD.  There was a history of diaphoresis with a full cardiac workup and a borderline abnormal stress test, but the Veteran denied any present cardiac problems and he refused a recent offer for catheterization.  A hypertension examination report included a diagnosis of hypertension that was well controlled on medication.  In his diabetes mellitus examination report the examiner stated that records showed the Veteran's type II diabetes mellitus disability had cleared up after gastric bypass surgery.  The examiner found he had no recognized complications of diabetes and no conditions due to or permanently aggravated by his diabetes.  In a male reproductive system conditions examination report the examiner also provided a diagnosis of erectile dysfunction, but noted that the disorder preceded the diabetes mellitus diagnosis by several years.  It was further noted that neurologic evaluations established alcohol use as the etiology for the Veteran's erectile dysfunction.  

Based upon the evidence of record, the Board finds that a chronic heart disability, including CHF, CAD, and IHD, hypertension, GERD, and erectile dysfunction were not manifest during active service, that a cardiovascular disorder or hypertension were not manifest within a year of discharge, and that the preponderance of the evidence fails to establish that a present disability developed or was permanently aggravated as a result of service, herbicide exposure, or a service-connected disability.  The persuasive medical evidence demonstrates that the Veteran's past CHF resolved without present chronic cardiac residuals and that his hypertension, GERD, and erectile dysfunction were neither incurred nor caused by an in-service injury, event, or illness and were not permanently worsened as a result of a service-connected disability.  The July 2010 and September 2015 VA opinions as to these matters are persuasive and based upon adequate rationale.  The examiners are shown to have reviewed the evidence of record and to have adequately considered the credible lay statements, private medical opinions, and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran's service in the Republic of Vietnam is established and his exposure to herbicides is presumed.  However, congestive heart failure, cardiomegaly, hypertension, GERD, and erectile dysfunction are not identified diseases for which service connection may be presumed as a result of herbicide exposure.  Hypertension was reconsidered by VA with public notice of its determination in April 2014.  There is no competent medical evidence specifically associating the Veteran's past congestive heart failure, hypertension, GERD, or erectile dysfunction to herbicide exposure nor to any established service-connected disability.  In fact, the Veteran's private physician has asserted that the Veteran's medical problems were multifactorial with probably not a lot to do with his exposure to Agent Orange.  Therefore, presumptive service connection is not warranted.

Consideration has also been given to the Veteran's personal assertion that he has a heart disability, hypertension, GERD, and erectile dysfunction that are related to herbicide exposure or diabetes mellitus.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disabilities at issue, a heart disability, hypertension, GERD, and erectile dysfunction, are not conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran and lay persons providing statements in support of his claims are competent to report observable symptoms, but there is no indication that they are competent to etiologically link any such symptoms to a current diagnosis.  They are not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they received any special training or acquired any medical expertise in evaluating these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for a chronic heart disability, including CHF, CAD, and IHD, hypertension, GERD, and erectile dysfunction is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for CHF, claimed as CAD and to include IHD, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for GERD, to include as a residual of gastric bypass surgery, is denied.

Entitlement to service connection for erectile dysfunction is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


